Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
24, 2006











Petition for Writ of
Mandamus Denied and Memorandum Opinion filed May 25,  2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00452-CV
____________
 
IN RE VISITING NURSE ASSOCIATION OF HOUSTON, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N




On May 18, 2006, relator Visiting Nurse Association of
Houston, Inc. filed a petition for writ of 
mandamus in this Court,[1]
requesting we compel the Honorable Jennifer W. Elrod, presiding judge of 
the 190th District
  Court of Harris County, Texas,
to vacate her order denying relator=s motion to 
disqualify opposing counsel in the underlying medical
malpractice action.  Relator has failed
to 
establish it is entitled to mandamus relief and accordingly,
we deny relator=s petition for writ of 
mandamus.  Relator
filed a motion for an emergency stay of the impending trial, which is also
denied 
as moot.                      
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed May 25, 2006.
Panel consists of Justices Anderson,
Edelman and Frost. 




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.